Case: 17-14804       Date Filed: 10/09/2018       Page: 1 of 21


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 17-14804
                               ________________________

                       D.C. Docket No. 6:15-cv-00094-JRH-GRS



JUDITH ALCOCER 1,

                                                                            Plaintiff-Appellee,

versus

ASHLEY MILLS,
JOHN STATEN,

                                                                     Defendants- Appellants.
                               ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                      (October 9, 2018)

Before JORDAN, ROSENBAUM, and DUBINA, Circuit Judges.

ROSENBAUM, Circuit Judge:



         1
        After filing this lawsuit, Plaintiff-Appellee Judith Alcocer changed her name to Judith
Hinojosa-Diaz. For purposes of clarity, we continue to refer to Plaintiff-Appellee in this opinion
as Alcocer.
                Case: 17-14804        Date Filed: 10/09/2018       Page: 2 of 21


       Much has been said about the art of diagnosis. For example, Mahatma

Gandhi 2 opined, “A correct diagnosis is three-fourths the remedy.”                      Prashant

Gupta, Wisdom of Gandhi 53 (2008).

       After all, a misdiagnosis can prevent a solution from ever being found.

Take, for instance, the case of President James A. Garfield. After an assassin

wounded President Garfield, the President’s physician became convinced that the

bullet was lodged near the liver, and he performed several unsuccessful operations

to remove it. CBS News, How Doctors Killed President Garfield, July 5, 2012,

https://www.cbsnews.com/news/how-doctors-killed-president-garfield/ (last visited

Oct. 9, 2018). But, in fact, the bullet was on the other side of President Garfield’s

body. Id. And the unsuccessful operations—not the bullet—caused infection and

ultimately felled President Garfield. Id.

       Not surprisingly, diagnosing the problem correctly is also crucial to

resolving 42 U.S.C. § 1983 claims of constitutional-rights violations: the first step

in any § 1983 analysis requires identification of the precise right that is alleged to


       2
          Among many things for which he is remembered, Mahatma Gandhi, who formally
studied the law, advocated for the civil rights of Indians and was the leader of India’s non-violent
movement for independence from British rule. https://www.biography.com/people/mahatma-
gandhi-9305898 (last visited Oct. 9, 2018). His ways inspired many others, including Martin
Luther King, Jr., see https://kinginstitute.stanford.edu/encyclopedia/gandhi-mohandas-k (last
visited Oct. 9, 2018), Nelson Mandela, see https://economictimes.indiatimes.com/news/politics-
and-nation/nelson-mandela-the-gandhi-of-south-africa-had-strong-indian-
connections/articleshow/26969042.cms (last visited Oct. 9, 2018), and Albert Einstein, see
http://www.openculture.com/2013/01/albert_einstein_expresses_his_admiration_for_mahatma_g
andhi.html (last visited Oct. 9, 2018).
                                                 2
               Case: 17-14804        Date Filed: 10/09/2018      Page: 3 of 21


have been violated.         Different rights prescribe different legal analyses, so

accurately diagnosing the right at issue is critical to properly analyzing a § 1983

plaintiff’s claims. And correctly diagnosing the precise right involved, in turn,

demands careful consideration of the alleged facts.

       Here, Plaintiff-Appellee Judith Alcocer was arrested and detained for the

misdemeanor offense of driving with a suspended license. After Alcocer satisfied

the bond requirements, the Bulloch County jail continued to detain her because jail

officers became suspicious that she might be present illegally in the United States.

She wasn’t. But that was not resolved to the jail’s satisfaction until after Alcocer

had already spent the night there.

       Alcocer sued Defendants-Appellants Ashley Mills and John Staten,3

employees of the Bulloch County jail, for violating her constitutional rights.

Defendants moved for summary judgment, invoking qualified immunity, and the

district court denied the motion.

       On appeal, we must consider whether the district court correctly identified

the Fourth Amendment right to be free from unreasonable seizures as the right

allegedly violated, or whether instead, as Defendants assert, the facts here concern

the alleged violation of Alcocer’s Fourteenth Amendment right to be free from

continued detention after law enforcement should have known that she was entitled

       3
        Alcocer also sued others, but the district court granted summary judgment in their favor.
Because Alcocer did not appeal those rulings, we do not discuss these other defendants here.
                                               3
               Case: 17-14804        Date Filed: 10/09/2018      Page: 4 of 21


to release. The right involved makes a significant difference. If the facts implicate

Alcocer’s Fourth Amendment right, to receive qualified immunity, Defendants

must have had probable cause, or at least arguable probable cause, to believe

Alcocer was illegally in the United States. If, on the other hand, the Fourteenth

Amendment governs the fact pattern here, Alcocer must show that Defendants

were deliberately indifferent to her right to be released. We conclude the district

court did not err in determining that the Fourth Amendment governs the analysis

here.

        But while the district court accurately identified the precise right involved, it

did not conduct an individualized analysis of each Defendant’s actions and

omissions and whether they were causally related to the alleged violation of

Alcocer’s Fourth Amendment rights. So we must reverse the denial of summary

judgment. We remand to the district court to, in the first instance, conduct an

individualized analysis of each Defendant’s actions and omissions to determine

whether either or both Defendants can be held liable for the deprivation Alcocer

experienced.

                                               I. 4



        4
         Since we are reviewing an order on a motion for summary judgment, we must consider
the evidence in the light most favorable to the non-moving party—in this case, Plaintiff-Appellee
Judith Alcocer—and resolve all material disputes of fact in her favor. Stephens v. DeGiovanni,
852 F.3d 1298, 1315 (11th Cir. 2017) (citation omitted). We recognize, however, that “the facts,
as accepted at the summary judgment stage of the proceedings, may not be the actual facts of the
                                                4
              Case: 17-14804      Date Filed: 10/09/2018       Page: 5 of 21


      At around 1:30 p.m. on Thursday, January 30, 2014, Bulloch County

Sheriff’s Office deputies arrested Alcocer for the misdemeanor offense of driving

with a suspended license. After arresting Alcocer, deputies took her to the Bulloch

County jail, where they transferred her to the custody of the jail staff.

      At the jail, at roughly 3:30 p.m., Mills, then a jailer with the Bulloch County

Sheriff’s Office, booked Alcocer. As part of the process, Mills asked Alcocer for,

among other information, her address and her Social Security number, to input into

the Sheriff’s Office’s computer system. She also noted in the system Alcocer’s

Georgia driver’s license number.

      When Mills finished reporting Alcocer’s demographic information, Alcocer

was fingerprinted. According to Alcocer, the same woman who booked her—

Mills—also took her fingerprints. 5

      At some point in this process, Alcocer’s information was run through

computerized databases, including those of the National Crime Information Center

(“NCIC”), the Georgia Crime Information Center (“GCIC”), and the Automated

Fingerprint Identification System (“AFIS”).          Mills testified that it was the

fingerprinting jailer’s responsibility to perform this task.




case.” Priester v. City of Riviera Beach, 208 F.3d 919, 925 n.3 (11th Cir. 2000) (internal
quotation marks omitted).
       5
          Mills denied having fingerprinted Alcocer, though she did state that she has
fingerprinted others in the past.
                                            5
             Case: 17-14804     Date Filed: 10/09/2018   Page: 6 of 21


      After the Sheriff’s Office submitted Alcocer’s information to the databases,

it received a fax from the Immigration and Customs Enforcement (“ICE”) office

located in Savannah. The fax stated with respect to Alcocer, “[ICE] RECORDS

INDICATE THAT THIS SUBJECT IS NOT LEGALLY IN THE UNITED

STATES AND APPEARS TO BE SUBJECT TO REMOVAL PROCEEDINGS.”

But significantly, the document cautioned, “THIS IS NOT A GOVERNMENT

DETAINER! THE INFORMATION IS FOR LAW ENFORCEMENT USE AND

IS BEING PROVIDED FOR INFORMATIONAL PURPOSES ONLY. THIS

RESPONSE IS NOT SUPPORTED BY FINGERPRINTS.”

      Apparently based on this fax, after Alcocer was processed into the jail, and

before Mills finished her shift at 7:00 p.m. that night, Mills’s supervisor, Sergeant

Kirkland, directed Mills to add a note to Alcocer’s information contained in the

Sheriff’s Office’s computer system: “CONTACT ICE IN ATLANTA GA FOR

PICK UP BEFORE RELEASING.”

      While these events were occurring, Alcocer’s sister, Susana Hinojosa, was

hard at work trying to get Alcocer released from the jail. Alcocer had called to

advise Hinojosa that she had been arrested. So Hinojosa went to the jail to see

about getting Alcocer out.

      At some point in the afternoon of January 30, the Sheriff’s Office staff

informed Hinojosa that Alcocer had to satisfy a $2,000 bail requirement to obtain

                                         6
               Case: 17-14804    Date Filed: 10/09/2018   Page: 7 of 21


release. So Hinojosa went across the street to a bail bondsman and arranged for

bail for Alcocer. Then Hinojosa returned to the jail to wait for Alcocer’s release.

       Sometime between 5:00 and 6:00 p.m., the Sheriff’s Office staff informed

Hinojosa that it would not release Alcocer, despite Hinojosa’s payment of the bail,

because ICE had a hold on Alcocer. When Hinojosa asked the reason for the ICE

hold, the Sheriff’s Office staff said that Alcocer was “illegal or they’re trying to

deport her or something showed up on her record.”

       Hinojosa responded that Alcocer was “not illegal[;] she’s a U.S. citizen, . . .

born in South Carolina.” And Hinojosa asked what she needed to bring to the jail

to prove that fact. The Sheriff’s Office staff ignored her. So she left to gather

paperwork to show that Alcocer was a United States citizen.

       Sometime the next day (Friday, January 31, 2014), Sheriff’s Office staff

added notes to the information on Alcocer previously entered into its system. The

first note stated, “PER CAPTAIN STATEN, IF I.C.E. DOES NOT SEND A

HOLD ON [Alcocer] BY [Monday,] 02/03/2014, SUBJECT CAN POST BOND.

BOND IS IN FILE.” The second, entered by a different staff member, repeated the

same sentiment: “PER CAPTAIN STATEN IF WE DO NOT HEAR ANYTHING

FROM ICE BY MONDAY, THEN [Alcocer] CAN POST BOND ON

MONDAY.” Captain John Staten, referenced in these notes, was the highest

ranking officer at the jail.

                                          7
              Case: 17-14804     Date Filed: 10/09/2018   Page: 8 of 21


      Meanwhile, Hinojosa had begun calling the jail at 8:00 a.m. on January 31 to

find out whether ICE had released its purported hold on Alcocer. The Sheriff’s

Office staff said it had not. Hinojosa responded that the Sheriff’s Office was

“holding [Alcocer] for no reason” and asked the Sheriff’s Office for a number for

ICE so she could resolve the problem herself. The staff member insisted the

Sheriff’s Office did not have a number for ICE.

      So every fifteen minutes, Hinojosa called the Sheriff’s Office to ask whether

ICE had gotten back to the Office, all to no avail. Finally, at 11:00 a.m., a different

person at the Sheriff’s Office answered the phone. Once again, Hinojosa asked

whether Alcocer had been cleared to leave the jail. When the staff member said

she had not, Hinojosa asked whether he could call ICE to find out what the

problem was. Though the staff member declined to do so, he gave Hinojosa a

number for ICE in Savannah and suggested that she call the agency instead.

      That’s exactly what Hinojosa then did. Eventually, Hinojosa was able to

speak with ICE employee Robert T. Franks. Hinojosa explained that the Bulloch

County Sheriff’s Office was refusing to release her sister because of an alleged

ICE hold, and that a mistake must have occurred because her sister was a United

States citizen. Franks responded that he would call the Sheriff’s Office and have

the order on which they were basing the hold faxed to him, and then he would send




                                          8
              Case: 17-14804     Date Filed: 10/09/2018   Page: 9 of 21


the Sheriff’s Office an order releasing Alcocer. He also instructed Hinojosa to take

to the jail all of her paperwork showing that Alcocer was a United States citizen.

      Based on Franks’s advice, sometime between noon and 1:00 p.m., on

January 31, Hinojosa returned to the jail with Alcocer’s documentation. That

consisted of Alcocer’s birth certificate, her Social Security card, her medical

records, and her papers from the school board. But the Sheriff’s Office staff

refused to look at it, instead insisting that ICE had a hold on Alcocer.

      Later that day, Franks called Hinojosa to let her know that the Sheriff’s

Office could not find the paperwork putting Alcocer on an ICE hold. He also told

Hinojosa that he would fax the Sheriff’s Office an order to release Alcocer.

      Sure enough, Franks faxed the Sheriff’s Office a document entitled,

“IMMIGRATION DETAINER-NOTICE OF ACTION.” The notice reflected that

Alcocer was a United States citizen and instructed, “Cancel the detainer previously

placed by this Office on 1-31-2014.” About ten or fifteen minutes after Franks’s

call to Hinojosa, at 5:44 p.m., the Sheriff’s Office released Alcocer. All told,

Alcocer was detained for a total of roughly 26 hours.

      Based on these events, Alcocer filed suit under 42 U.S.C. § 1983 against

Mills and Staten. She alleged, as relevant here, that they violated her Fourth

Amendment right to be free from unreasonable seizure when they would not

release her after her bond was arranged. She further claimed that Staten was

                                          9
              Case: 17-14804       Date Filed: 10/09/2018     Page: 10 of 21


subject to supervisory liability for the allegedly unconstitutional actions of his

subordinates.

       Mills and Staten moved for summary judgment, denying that they had

violated Alcocer’s Fourth Amendment rights and asserting qualified immunity.

Staten also argued for summary judgment on the basis that he was not subject to

supervisory liability. The district court denied Mills and Staten’s motion.6 They

now appeal.

                                             II.

       We review de novo the district court’s order denying summary judgment and

concluding Mills and Staten are not entitled to qualified immunity. Lee v. Ferraro,

284 F.3d 1188, 1190 (11th Cir. 2002). In doing so, we resolve all issues of

material fact in favor of the plaintiff, viewing the alleged facts in the light most

favorable to the plaintiff. Id. Then we determine whether, based on this version of

the facts, Defendants are entitled to qualified immunity. Id.

                                            III.

       Qualified immunity protects government employees from suit in their

individual capacities for discretionary actions in which they engage in the course

of their duties.    Pearson v. Callahan, 555 U.S. 223, 231 (2009); Harlow v.


       6
         The district court did grant Mills and Staten’s motion for summary judgment to the
extent that it sought summary judgment on other claims Alcocer had raised against them.
Because Alcocer does not appeal that aspect of the order, we do not discuss those claims here.
                                             10
             Case: 17-14804    Date Filed: 10/09/2018   Page: 11 of 21


Fitzgerald, 457 U.S. 800, 818 (1982). It allows “government officials to carry out

their discretionary duties without the fear of personal liability or harassing

litigation.” Durruthy v. Pastor, 351 F.3d 1080, 1087 (11th Cir. 2003) (citation

omitted). Under qualified immunity, “all but the plainly incompetent or one who is

knowingly violating the federal law” are shielded from litigation. Ferraro, 284
F.3d at 1194 (citation omitted). Yet qualified immunity “does not offer protection

if an official knew or reasonably should have known that the action he took within

his sphere of official responsibility would violate the constitutional rights of the

[plaintiff].” Holmes v. Kucynda, 321 F.3d 1069, 1077 (11th Cir. 2003) (quoting

Harlow, 457 U.S. at 815 (internal quotation marks omitted) (alteration provided by

Holmes)).

      An official who asserts entitlement to qualified immunity must first establish

that she or he was acting within the scope of his discretionary authority. Once the

official makes that showing, the burden shifts to the plaintiff to demonstrate that

qualified immunity is inappropriate. Ferraro, 284 F.3d at 1194. Overcoming the

official’s qualified-immunity defense requires a plaintiff to establish both that the

officer’s conduct violated a constitutionally protected right and that the right was

clearly established at the time of the misconduct. Pearson, 555 U.S. at 232; Grider

v. City of Auburn, 618 F.3d 1240, 1254 (11th Cir. 2010). We may consider in any

order whether the plaintiff has satisfied her burden. Pearson, 555 U.S. at 236.

                                         11
             Case: 17-14804     Date Filed: 10/09/2018    Page: 12 of 21


      Because § 1983 “requires proof of an affirmative causal connection between

the official’s acts or omissions and the alleged constitutional deprivation,” Zatler v.

Wainwright, 802 F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted),

each defendant is entitled to an independent qualified-immunity analysis as it

relates to his or her actions and omissions. So we must be careful to evaluate a

given defendant’s qualified-immunity claim, considering only the actions and

omissions in which that particular defendant engaged.

      That did not sufficiently occur here. Though the district court denied Mills

qualified immunity, it did not individually analyze her alleged actions before doing

so. Rather, it explained its denial of qualified immunity as follows:

             Defendants detained [Alcocer], a United States citizen,
             for 25 hours based upon a fax from I.C.E. stating,
             without any supporting evidence, that [Alcocer] appeared
             to be subject to removal. Furthermore, they detained her
             in spite of the fact that she had in her possession a valid
             Georgia driver’s license—a form of identification which
             is not knowingly given to persons unlawfully present in
             the United States—and in spite of the fact that her sister
             procured and proffered a copy of her birth certificate,
             social security card, and school records. No reasonable
             officer in the same circumstances could have believed
             probable cause existed to detain [Alcocer] for being in
             the country illegally.

This description of events does not parse the actions Mill undertook and omitted,

on the one hand, and the actions others engaged in without Mills’s knowledge or

participation. For example, it states that Alcocer was detained based on the ICE

                                          12
             Case: 17-14804    Date Filed: 10/09/2018   Page: 13 of 21


fax that expressly stated it was not a detainer. But the analysis does not consider

whether Mills, in fact, saw the ICE fax, whether she nonetheless had a

responsibility to actually review the ICE fax, or whether she had no such duty and

was misinformed of the fax’s contents by another. The analysis also mentions that

Hinojosa provided Alcocer’s birth certificate, Social Security card, and school

records. But that happened on January 31. And Mills was not at work that day,

since her shift ended at 7:00 p.m. on January 30. So those particular events cannot

be considered in determining whether Mills is entitled to qualified immunity.

      As for Staten, the district court order similarly does not sufficiently address

the evidence as it pertains solely to him. True, pointing to the two January 31,

2014, notes entered into the Sheriff’s Office’s computer system at Staten’s

direction, the order adds that Staten “was personally involved in detaining

[Alcocer].” But the district court did not consider what Staten knew or should

have known at the time that he instructed Office staff to continue to hold Alcocer.

For example, was Staten physically present at the Sheriff’s Office so he could

review the alleged detainer? Or was he out of the Office on January 30 and 31, so

he relied on another’s description of the ICE fax as a detainer? And if he accepted

another employee’s characterization of the ICE fax as a detainer, was it reasonable

for him to do so?




                                         13
             Case: 17-14804     Date Filed: 10/09/2018   Page: 14 of 21


      Because the district court’s order did not individually evaluate each

defendant’s specific actions and omissions, we reverse the denial of summary

judgment and remand the matter to the district court for further proceedings. On

remand, the district court shall, in the first instance, conduct an individualized

analysis of whether each defendant is entitled to qualified immunity. In doing so,

the district court may choose to conduct the analysis on the basis of the record as it

currently exists, or it may allow the parties to supplement their summary-judgment

submissions in light of our opinion today.

                                         IV.

      Finally, though we do not opine on whether either Defendant is entitled to

qualified immunity, we agree with the district court’s determination that the right

at issue here arises under the Fourth Amendment, not the Fourteenth Amendment,

as Defendants assert.

      In any § 1983 case, we must begin our analysis by identifying “the precise

constitutional violation” the defendant has allegedly committed.          Franklin v.

Curry, 738 F.3d 1246, 1250 (11th Cir. 2013) (per curiam). This step requires us,

viewing the facts in the light most favorable to Alcocer, to establish the cause of

her continued detention after posting bond. Here, the district court noted that

Alcocer obtained a bond for her misdemeanor suspended-license offense and

would have been released on January 30, immediately upon securing her bond, had

                                         14
                Case: 17-14804       Date Filed: 10/09/2018   Page: 15 of 21


it not been for the alleged ICE detainer. Viewing the facts in the light most

favorable to Alcocer, the district court concluded that Alcocer remained

incarcerated because Defendants engaged in a second detention of her for being an

illegally present alien.

      This fact pattern potentially presents two possible rights as candidates for

driving our analysis: (1) the Fourth Amendment right to be free from unreasonable

seizures, Case v. Eslinger, 555 F.3d 1317, 1326 (11th Cir. 2009), and (2) the

Fourteenth Amendment due-process right to be free from continued detention after

law enforcement should have known that the detained person was entitled to

release, West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007) (per curiam).

      The Fourth Amendment, in relevant part, guarantees “[t]he right of the

people to be secure in their persons . . . against unreasonable . . . seizures.” U.S.

Const. amend. IV. Detention, of course, is a type of seizure of the person to which

Fourth Amendment protections attach. See United States v. Perkins, 348 F.3d 965,

969 (11th Cir. 2003). If a detention exceeds the bounds of a Terry7 stop, which is a

“brief, investigatory stop when the officer has a reasonable, articulable suspicion

that criminal activity is afoot,” Illinois v. Wardlow, 528 U.S. 119, 123 (2000)

(citing Terry, 392 U.S. at 30), law enforcement must have probable cause to

support that seizure of the person. See United States v. Place, 462 U.S. 696, 702


      7
          Terry v. Ohio, 392 U.S. 1 (1968).
                                              15
             Case: 17-14804     Date Filed: 10/09/2018   Page: 16 of 21


(1983). Along these same lines, the Supreme Court long ago held that, beyond a

Terry stop, any detention of a suspected alien “must be based on consent or

probable cause” that the person is, in fact, an alien. United States v. Brignoni-

Ponce, 422 U.S. 873, 881-82 (1975).

      Here, viewed in the light most favorable to Alcocer, the facts reflect that she

continued to be detained after satisfying the bond requirements, solely because of

suspicion that she might be illegally present in the United States. This overnight

detention plainly was not “brief,” so it could not have been a Terry stop. Nor did

Alcocer consent to her overnight detention. Indeed, she protested it. So if the

Fourth Amendment governs the analysis here, to the extent that Defendants were

causally involved in Alcocer’s overnight detention, they must show they had

probable cause (or in the qualified-immunity analysis, arguable probable cause) to

believe that Alcocer was illegally present in the United States.

      We turn now to the Fourteenth Amendment. That amendment applies when

an individual alleges an “over-detention,” or a continued detention after a right to

release, where probable cause supported the charge for which the person was

detained. See, e.g., West, 496 F.3d at 1327. When an over-detention occurs and

the Fourteenth Amendment governs the analysis, a plaintiff must demonstrate that

the defendant acted with deliberate indifference to her due-process rights. Id. at

1327. That requires her to show three things: (1) the defendant had subjective

                                         16
             Case: 17-14804     Date Filed: 10/09/2018   Page: 17 of 21


knowledge of a risk of serious harm, consisting of continued detention when the

plaintiff was entitled to be released; (2) he disregarded that risk; and (3) he did so

by conduct that is more than mere negligence. See id. (citation omitted).

      As we have noted, we have applied the Fourteenth Amendment analysis in

cases involving over-detentions. In Case, 555 F.3d 1317, for example, the plaintiff

was arrested based on probable cause that he had violated the law. See id. at 1324-

27. But he was not released from jail until roughly seven hours after he satisfied

his bond. There, plaintiff’s over-detention appears to have been caused solely by

some type of deficiency in the administration of the jail. See id. at 1324, 1327,

1329-30. There was no allegation that the plaintiff continued to be detained

because of suspicion he had committed an independent violation for which

independent probable cause was required.

      Similarly, in West, 496 F.3d 1321, following the plaintiff’s arrest on

probable cause that he had violated the law, the plaintiff posted bond but

nonetheless remained in custody for an additional 23 days. See id. at 1325-26.

That occurred purely as a result of deficiencies in the defendants’ administration of

the bond-notification procedure. As in Case, there was no allegation that the

plaintiff was detained after posting bond because of suspicion that he had

committed an independent violation for which independent probable cause was

required.

                                         17
               Case: 17-14804       Date Filed: 10/09/2018       Page: 18 of 21


       And in Cannon v. Macon County, 1 F.3d 1558 (11th Cir. 1993), opinion

modified on reh’g on other grounds, 15 F.3d 1022 (11th Cir. 1994), the plaintiff

was arrested based on probable cause that she had committed a theft. Id. at 1560.

There, the arresting officer ran the plaintiff’s name through the National Crime

Information Center database and received information that the plaintiff was wanted

in another state.8 Id. As it turned out, though, another person with the same first

and last names actually committed the theft. Id. at 1560-61. The plaintiff was

misidentified as the offending person and was therefore mistakenly detained. Id.

So while it was surely no comfort to the plaintiff in Cannon, she was not detained

without probable cause that a violation had been committed by someone with her

first and last names.

       In all of these cases, we held that the right at issue was the Fourteenth

Amendment due-process right to be free from continued detention after law

enforcement should have known that the detained person was entitled to release.

See id.; see also Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009) (per

curiam).     That right, we said, is protected by the Fourteenth Amendment’s

guarantee of substantive due process. See Cannon, 1 F.3d at 1563.


       8
         Although in Cannon we did not expressly determine whether the officers initially had
probable cause, this Court has found that an arrestee’s name matching a warrant database
establishes probable cause. See Rodriguez v. Farrell, 280 F.3d 1341, 1345-46 (11th Cir. 2002)
(finding a valid arrest in similar circumstances); United States v. Roper, 702 F.2d 984, 989 (11th
Cir. 1983) (“NCIC printouts are reliable enough to form the basis of the reasonable belief which
is needed to establish probable cause.”) (quotation and citation omitted).
                                               18
              Case: 17-14804    Date Filed: 10/09/2018    Page: 19 of 21


       After careful consideration of these cases, we conclude that the precise right

implicated by the facts Alcocer alleges is the Fourth Amendment right to be free

from unreasonable seizures. That is so for two reasons.

       First, the facts here require this conclusion. In explaining why, we look at

the reason for Alcocer’s continued detention after she satisfied her bond

requirements. Viewing facts in the light most favorable to Alcocer, she remained

in jail solely because of suspicion that she was in the United States illegally. The

Sheriff’s Office staff told Alcocer’s sister that she was not being released due to an

ICE hold; statements in Alcocer’s file, mentioning Defendant Staten, show that her

continued detainment was related to an ICE hold; and Alcocer was released almost

immediately after an ICE agent notified the Sheriff’s Office that Alcocer was in

fact a citizen.

       Any facts that might have underpinned the conclusion that Alcocer was in

the United States illegally were not a part of the probable cause that supported

Alcocer’s original detention, which was for the misdemeanor of driving with a

suspended license. For this reason, independent probable cause was required to

warrant Alcocer’s continued detention after she had satisfied all conditions of her

bond on her original detention. See, e.g., Morales v. Chadbourne, 793 F.3d 208,

217 (1st Cir. 2015) (holding that where plaintiff was not released from custody

after being ordered released on her personal recognizance for criminal charges of

                                         19
             Case: 17-14804      Date Filed: 10/09/2018   Page: 20 of 21


having made misrepresentations in an application for state benefits, “she was

subjected to a new seizure for Fourth Amendment purposes [when she was

immediately rebooked on suspicion of being illegally in the United States]—one

that must be supported by a new probable cause justification.”).

      Second, the law similarly demands this result. The Fourth Amendment

provides an explicit source of protection for the right that Defendants allegedly

violated. The Fourteenth Amendment does not. Rather, as we have noted, the

Fourteenth Amendment right to be free from continued detention after law

enforcement should have known that the person was entitled to release is a

substantive-due-process right.      See Cannon, 1 F.3d at 1563.            Where the

Constitution “provides an explicit textual source of constitutional protection” for

the violation alleged, we apply the analysis that constitutional provision requires,

rather than the analysis dictated by “the more generalized notion of ‘substantive

due process.’” Graham v. Connor, 490 U.S. 386, 395 (1989). Because the Fourth

Amendment provides “an explicit textual source for constitutional protection”

under the factual scenario here, it governs.

      For these reasons, we hold that the district court correctly determined that

this case involves the Fourth Amendment right to be free from unreasonable

seizures.




                                          20
            Case: 17-14804    Date Filed: 10/09/2018   Page: 21 of 21


                                       IV.

      We reverse the district court’s denial of summary judgment for Defendants

and remand for the district court to conduct an individualized assessment of each

Defendant’s actions to determine whether either or both Defendants are entitled to

qualified immunity. We affirm the district court’s determination that this case

implicates the Fourth Amendment right to be free from unreasonable seizures.

      REVERSED AND REMANDED.




                                       21